Exhibit 10.1

April 6, 2009

Dear Michael,

The purpose of this letter is to amend and restate the provisions of your offer
letter with Support Soft, Inc., a Delaware Corporation (the “Company”), dated
April 24, 2006 and amended and restated as of October 29, 2008 (the “Offer
Letter”).

On behalf of the Company, we are pleased to offer to continue your employment
with the Company in the position of Executive VP, General Manager, Enterprise
reporting to the Chief Executive Officer of the Company. In this position your
annual rate of base salary shall continue to be $250,000. The base salary will
be paid semi-monthly in accordance with the Company’s normal payroll procedures.
You will also be eligible for bonus compensation under the Company’s Executive
Incentive Compensation Plan (“Incentive Plan”). Your maximum annual incentive
bonus opportunity under our Incentive Plan will continue to be 60% of your
annual salary, for an annual On Target Earnings (OTE) of $400,000, subject to
further adjustment by the Compensation Committee of the Company’s Board of
Directors. The Incentive Plan has both a corporate performance component and an
individual Management by Objectives (MBO) component. Any such bonus shall be
paid to you within thirty (30) days following the end of the performance period
with respect to which the bonus relates in accordance with the terms of the
Incentive Plan; provided that in no event will any such bonus be paid to you
earlier than the first day following the end of the period to which the bonus
relates or later than March 15 of the year following the year to which the bonus
relates.

As a Company employee, you are eligible to receive all employee benefits, which
include health care (medical, vision, prescription drug, dental, hospital) and
life and disability insurance (life, accidental death and dismemberment, long
term disability, short term disability), vacation (paid time off) of 20 days per
annum and 12 public holidays in accordance with the company’s published
schedule, etc. You should note that the Company reserves the right to modify
compensation and benefits from time to time, as it deems prudent.

If your employment with the Company terminates as a result of an Involuntary
Termination (except as provided for below in the context of an Enterprise Sale)
and you execute and deliver to the Company the Company’s standard General
Release and Waiver of Claims Agreement (the “Release”) and that Release becomes
effective within sixty (60) days following your termination date, then you will
become entitled to receive a lump sum severance payment in an amount equal to
six months of your base salary (at the rate in effect at the time of your
termination) less applicable withholdings (the “Severance Payment”). The Company
will pay the Severance Payment on the first payroll date after



--------------------------------------------------------------------------------

the sixty (60) day period following the date of your Involuntary Termination in
which the Release becomes effective.

Notwithstanding anything in this letter agreement to the contrary, the Company’s
Stock Option Plan or the applicable stock option agreements to the contrary, if
the Company is subject to a Change of Control (as defined in the Stock Option
Agreement) before your employment with the Company terminates and you are
subject to an Involuntary Termination within 12 months on or after that Change
of Control, then 100% of the then-unvested shares subject to your new hire stock
option grant will become vested and exercisable at the time of such Involuntary
Termination (as defined below). Notwithstanding anything to the contrary in the
Stock Option Agreement, a “going private” transaction shall not constitute a
Change of Control.

Notwithstanding anything in this letter agreement to the contrary, if the
Company consummates an Enterprise Sale (as defined below) and you execute and
deliver a Release on a timely basis to the Company and that Release becomes
effective in accordance with its terms following the expiration of any
applicable revocation period, then you will become entitled to receive a lump
sum payment of $250,000, less applicable withholdings (the “Transaction
Payment”), in lieu of the Severance Payment and accelerated vesting described in
the fourth and fifth paragraphs of this letter agreement, payable in the manner
and at the time described below. If pursuant to, or in connection with, the
consummation of an Enterprise Sale you accept employment with the buyer of the
enterprise-focused assets of the Company and you execute and deliver to the
Company a Release that becomes effective within sixty (60) days following the
date of your termination from the Company, then the Company will pay the
Transaction Payment to you on the first payroll date following the earlier of
(x) the date your employment with the buyer terminates, if the buyer terminates
your employment for any reason within one hundred eighty (180) days after the
date the Enterprise Sale is consummated and (y) the one-hundred eightieth
(180th) day following the date upon which the Enterprise Sale is consummated.
If, following the consummation of an Enterprise Sale, you are not offered
employment with the buyer of the enterprise-focused assets of the Company
pursuant to the Enterprise Sale, your employment with the Company is terminated
and you execute and deliver to the Company a Release that becomes effective
within sixty (60) days following the date of your termination from the Company,
the Company will pay the Transaction Payment to you on the first payroll date
after the sixtieth (60th) day following the date upon which the Enterprise Sale
is consummated. “Enterprise Sale” means a sale of all or substantially all of
the enterprise-focused assets of the Company in one transaction or a series of
transactions, whether by merger, consolidation, reorganization,
recapitalization, restructuring, leveraged buyout, sale of assets or otherwise.
For the avoidance of doubt, a sale of the Company and its subsidiaries as a
whole in one transaction or a series of related transactions, whether by merger,
consolidation, reorganization, recapitalization, restructuring, leveraged
buyout, sale of assets or otherwise, and whether to one or several buyers (and
whether or not the Company’s enterprise-focused assets are sold to a different



--------------------------------------------------------------------------------

buyer than its consumer-related assets), shall not be deemed an Enterprise Sale.
For the avoidance of doubt, the Transaction Payment contemplated by this
paragraph shall be in lieu of, and not in addition to, any Severance Payment to
which you might otherwise be entitled under this letter agreement.

Should you timely elect under Code Section 4980B to continue health care
coverage under the Company’s group health plan for yourself, your spouse and
your eligible dependents following the termination of your employment with the
Company in connection with the consummation of an Enterprise Sale, then the
Company shall provide such continued health care coverage for you and your
spouse and other eligible dependents at its sole cost and expense. Such health
care coverage at the Company’s expense shall continue until the earlier of
(i) the expiration of the eighteen (18) month period measured from the date of
your termination from employment with the Company following the consummation of
an Enterprise Sale and (ii) the first date you are covered under another
employer’s heath benefit program which provides substantially the same level of
benefits without exclusion for pre-existing medical conditions.

Notwithstanding any provision in this letter agreement to the contrary, the
following special provisions shall govern the payment date of your Severance
Payment and/or Transaction Payment in the event that any such payment is deemed
to constitute an item of deferred compensation under Section 409A:

(i) The payment will not be made at any time prior to the date of your
Separation from Service, and

(ii) The payment shall not be made or paid to you prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of your
Separation from Service with the Company or (ii) the date of your death, if you
are deemed at the time of such Separation from Service a “key employee” within
the meaning of that term under Code Section 416(i) and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this paragraph shall be paid to you in a lump sum.

For purposes of this letter agreement, the following definitions shall be in
effect:

“Involuntary Termination” means either: (a) that your employment is terminated
by the Company without Cause or (b) that you resign for Good Reason (as defined
below). You may terminate your employment hereunder for Good Reason upon
satisfaction of the following requirements: (A) notifying the Company within 90
days after the occurrence of the act or omission constituting grounds for the
Good Reason termination, (B) providing the Company at least 30 days to correct
such act or omission and (C) upon the Company’s failure to take such corrective
action within such 30-day period, giving the Company



--------------------------------------------------------------------------------

written notice of such Good Reason termination within 5 business days
thereafter, with such Good Reason termination to be effective immediately upon
delivery of such notice to the Company. In order to receive any benefits upon
termination, you will be required (i) to sign the Company’s standard General
Release and Waiver of Claims Agreement and (ii) to return all Company property.
Involuntary termination does not include a termination by reason of your death
or Permanent Disability.

“Permanent Disability” means your inability to perform the essential functions
of your position with or without reasonable accommodation for a period of 120
consecutive days because of your physical or mental impairment.

“Cause” means a determination in the reasonable good faith of the Company that
you have: (a) engaged in any act of fraud, embezzlement or dishonesty or any
other act in violation of the law, including but not limited to, the conviction
of, or pleading no lo contender to, a felony (except for ordinary traffic
violations); (b) materially breached your fiduciary duty to the Company;
(c) unreasonably refused to perform the good faith and lawful instructions of
the Chief Executive Officer (d) engaged in willful misconduct or gross
negligence (e) willfully breached the Employment, Confidential Information and
Invention Assignment Agreement; or (f) made any willful unauthorized use or
disclosure of confidential information or trade secrets of the Company (or any
parent or subsidiary).

“Good Reason” means (a) your employment duties or responsibilities are
materially diminished by the Company without your prior written consent; (b) a
material change in the geographic location of your place of employment without
your approval, with a relocation of more than fifty (50) miles to be deemed
material for purposes of this letter agreement; (c) a material breach by the
Company of its obligations under the terms of this offer letter; or (d) in
connection with a Change of Control, you report to someone other than the Chief
Executive Officer of the parent or successor entity.

“Separation from Service” means your cessation of employee status and shall be
deemed to occur at such time as the level of the bona fide services you are to
perform in employee status (or as a consultant or other independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services you rendered in employee status during the
immediately preceding thirty-six (36) months (or such shorter period for which
you may have rendered such service). Any such determination as to Separation
from Service, however, shall be made in accordance with the applicable standards
of the Treasury Regulations issued under Section 409A. You should be aware that
your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice.



--------------------------------------------------------------------------------

You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.

As a Company employee, you are expected to abide by the Company’s rules and
regulations. You are expected to comply with the Employment, Confidential
Information and Invention Assignment Agreement (the “Employee NDA”) you
previously executed that requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company and
non-disclosure of proprietary information.

As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California (or some other mutually agreed upon location) under the National
Rules for the Resolution of Employment Disputes. The Company agrees to pay the
fees and costs of the arbitrator. However, as also provided in the Employee NDA,
we agree that this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of the other
party’s trade secrets or proprietary information.

To indicate your acceptance of the terms of this letter, please sign and date
this letter on or before April 6, 2009 and return it to Lucy Gopinath. A
duplicate original is enclosed for your records. This letter, along with the
agreement relating to proprietary rights between you and the Company, sets forth
the terms of your employment with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by an authorized
representative of the Company and you.

 

Sincerely, SupportSoft, Inc. /s/ Anne-Marie Eileraas Anne-Marie Eileraas Senior
Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

By signing this Offer Letter, I hereby accept, acknowledge and agree to the
terms and conditions as stated above.

On this 6th day of April, 2009

 

/s/ Michael Sayer             Michael Sayer